
	

113 HRES 503 IH: Expressing the sense of the House of Representatives regarding the need to bring the South Sudan conflict to a sustainable and lasting end and to promote reconciliation of longstanding and recent grievances to allow for a peaceful society with good governance.
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 503
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Smith of New Jersey (for himself, Ms. Bass, Mr. McCaul, Mr. Wolf, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the need to bring the South Sudan
			 conflict to a sustainable and lasting end and to promote reconciliation of
			 longstanding and recent grievances to allow for a peaceful society with
			 good governance.
	
	
		Whereas the long civil war between the Government of Sudan and its southern region (1983 to 2005)
			 was ended with the Comprehensive Peace Agreement;
		Whereas citizens in the then-semi-autonomous region of South Sudan voted on January 9, 2011,
			 through January 15, 2011, to secede from Sudan and became the world’s
			 newest nation on July 9, 2011;
		Whereas leaders of the ruling Sudan People’s Liberation Movement (SPLM) put aside longstanding
			 ethnic and personal animosities in the last few years in order to
			 facilitate the independence effort;
		Whereas political, social, and economic conflict between the Dinka and Nuer, the largest and second
			 largest ethnic groups respectively, as well as among other smaller ethnic
			 groups, have nevertheless occurred during the period of apparent peace
			 since the signing of the 2005 Comprehensive Peace Agreement;
		Whereas there have been persistent questions raised in recent years concerning an alleged lack of
			 broad political and ethnic inclusion in building the Government of South
			 Sudan;
		Whereas South Sudan President Salva Kiir (a Dinka) dismissed his entire cabinet on July 23, 2013,
			 including his main rival, then-Vice President Riek Machar (a Nuer), which
			 necessitated radio broadcasts calling for calm in the wake of that action;
		Whereas in mid-December, tensions erupted over the handling of an SPLM party conference preparing
			 for 2015 national elections, with the spark for violence reportedly being
			 an attempt by Dinka presidential guards to disarm their Nuer counterparts;
		Whereas in the wake of the initial violence, the Government of South Sudan arrested 11 senior
			 political figures, including former Finance Minister Kosti Manibe, former
			 Minister of Cabinet Affairs Deng Alor, and SPLM Secretary General Pagan
			 Amum, accusing them of being involved in a failed coup and holding them in virtual house arrest;
		Whereas government forces, led by President Kiir, and a rebel force led by former Vice President
			 Machar have engaged in combat and have been joined in the fighting by some
			 militia leaders, forming, along with defectors from the ruling party and
			 national army, the nucleus of an Army in Opposition;
		Whereas fighting quickly spread to several provinces and as of February 11, 2014, more than 723,000
			 people were displaced within South Sudan and more than 145,000 had fled to
			 nearby countries, mostly to Ethiopia;
		Whereas untold thousands of South Sudanese have been killed in the fighting, including, according
			 to the United Nations, those targeted for their ethnicity; and
		Whereas United States commitment to fully implementing the Comprehensive Peace Agreement and
			 ongoing United States Department of State engagement in achieving an
			 enduring peace remain essential: Now, therefore, be it
	
		That it is the sense of the House of Representatives that it should be the policy of the United
			 States Government to encourage and facilitate as feasible—
			(1)the full implementation of the January 23, 2014, cessation of hostilities agreement between the
			 Government of South Sudan and the Sudan People’s Liberation Movement/Army
			 in Opposition, with a commitment to ensuring that the multilateral Joint
			 Monitoring and Verification Team has unimpeded access to all parts of the
			 country;
			(2)the expansion of existing efforts to disarm militia and other armed groups in South Sudan,
			 demobilize combatants and reintegrate them into civilian society, and
			 curtail supplies of foreign arms beyond that necessary for national
			 security or law and order, raising the possibility of an arms embargo in
			 the event of further violations of the cessation of hostilities agreement;
			(3)the elevation of the United States Government’s existing presence at the Addis Ababa-based peace
			 negotiations, building on Special Envoy Donald Booth’s efforts and with a
			 focus on high-level engagement around the broader political negotiations
			 necessary to broker a durable peace in conjunction with neighboring
			 countries, including Kenya, Ethiopia, Uganda, and the broader
			 international community, to increase leverage in the discussions;
			(4)the observance of due process and rule of law leading to either the lawful prosecution or
			 unconditional release of all arrested political leaders in line with the
			 constitution and all relevant laws;
			(5)the relaunching of an inclusive process of consultations on South Sudan’s permanent constitution,
			 drawing on the National Constitutional Review Commission’s work around the
			 existing transitional constitution, while recognizing the need for reforms
			 in light of the current circumstances;
			(6)the negotiation of an inclusive political framework for governance in the time remaining until the
			 next general elections that provides political actors and civil society
			 roles in ensuring that good governance prevails in South Sudan as a part
			 of the ongoing negotiations in Addis Ababa, with a strong emphasis on the
			 need for direct participation of civil society actors in the process and
			 creation of a credible feedback process allowing stakeholders and
			 constituencies within South Sudan to remain informed about the ongoing
			 negotiations and have their input respected;
			(7)support for South Sudan’s National Election Commission as it lays out a conflict-sensitive roadmap
			 to prepare for and conduct the next South Sudanese general elections with
			 an agreed-upon timetable for a census, constitutional adoption, and the
			 return of displaced people, establishing measurable benchmarks to ensure
			 to the fullest extent possible a free, fair, and transparent process;
			(8)the creation of a framework for security sector reform by engaging with the Sudan People’s
			 Liberation Army (SPLA) and South Sudan Police Service (SPSS) with a focus
			 on transforming the fractured security forces into a professional and
			 accountable national army and police force, providing for the integration
			 of rebel militias into the national army where appropriate and politically
			 engaging respected officers and civil society representatives;
			(9)technical, logistical, and expert support to the African Union Commission of Inquiry into
			 atrocities and human rights abuses committed during the current conflict
			 in South Sudan, while independently weighing targeted sanctions against
			 perpetrators of human rights abuses and those obstructing the peace
			 process and encouraging the Commission of Inquiry to report publicly on
			 its findings and recommendations and adhere to the reporting timeline of
			 three months from its establishment in accordance with the African Union
			 Peace and Security Council Communiqué of December 30, 2013;
			(10)support for a South Sudan version of a Truth and Reconciliation Commission to provide a platform
			 for grievances to be aired and addressed to lessen the temptation for
			 revenge;
			(11)financial and technical assistance to support a grassroots program of social reconciliation,
			 utilizing the good offices of the South Sudan faith-based community and
			 other elements of civil society to mitigate conflict and encourage social
			 cohesion across the country building on successful effort to work with
			 local communities and traditional authorities;
			(12)encouragement of the creation of a hybrid or mixed court for South Sudan to hold perpetrators of
			 grave human rights abuses accountable while respecting South Sudanese
			 sovereign legal authority and building indigenous capacity in the justice
			 sector and establishing a documentation clearinghouse modeled on the
			 multi-donor Syrian Justice and Accountability Center to collect testimony
			 and forensic evidence or any eventual trial;
			(13)the resumption of United States Agency for International Development programming, focusing on
			 famine prevention and resilience, especially in hard-hit areas; and
			(14)United States financial support to meet humanitarian needs and capacity building support to meet
			 the goals in previously listed recommendations.
			
